216 F.3d 881 (9th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.SALVADOR AVILES, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MIGUEL ANGEL BARRENECHEA, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RAFAEL CORNEJO, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.CARLOS A. PEREZ, Defendant-Appellant.
No. 96-10110, No. 96-10167, No. 97-10251,  No. 97-10289
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed June 30, 2000

1
Before: John T. Noonan, Stephen S. Trott, Circuit Judges, and Evan J. Wallach,1 Judge.

ORDER

2
The mandate is hereby recalled.


3
The opinion filed August 8, 1998 is amended at 170 F.3d 863, 869, sec. 7-10, l.6, replace "these times not counting" with "the seventy day period excluding";


4
l.7, replace "or" with "and".


5
1.8, replace "United States v. Springer, 51 F.3d 861, 865 (9th Cir. 1995) (finding an exclusion . . . January 12, 1994)" with "United States v. Wirsing, 867 F.3d 1227, 1230 n.6 (9th Cir. 1989)".



Notes:


1
 The Honorable Evan J. Wallach, Judge, U.S. Court of International Trade, sitting by designation.